                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-00333-RJC-DSC


 JESUS GUERRERO et al.,                          )
                                                 )
                  Plaintiffs,                    )
                                                 )
 v.                                              )                   ORDER
                                                 )
 BANK OF AMERICA N.A.,                           )
                                                 )
                 Defendant.                      )
                                                 )




       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for E. Michelle Drake]” (document #14) filed August 4, 2021. For the reasons set forth

therein, the Motion is GRANTED.

       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                     Signed: August 5, 2021




      Case 3:21-cv-00333-RJC-DSC Document 15 Filed 08/05/21 Page 1 of 1
